DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 - 2 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, 9 – 10, 14 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuiki et al. (US Pub. No. 2016/0056233 A1; hereinafter Mitsuiki) in view of Choi (US Pub. No. 2009/0065890 A1; hereinafter Choi).
Regarding claim 1, Mitsuiki teaches, (Figs. 1 – 25; ¶¶ [0001] – [0032], [0047] – [0095] and [0123]; not all figures reproduced below), for example, a structure of a high voltage (¶ [0005]) transistor (TR1; ¶ [0048]), comprising:
a substrate (SUB; ¶ [0048]);
a gate insulating layer (GI1; ¶ [0048]), disposed on the substrate (SUB);
a shallow trench isolation structure (DF’, “the isolation region IR is configured of an insulating film DF (FIG. 2) filled in a recess REC (FIG. 2) of the substrate SUB. In other words, the isolation region IR is formed by STI.”; ¶ [0050]; see Fig. 2 annotated by Examiner), formed in the substrate (SUB) adjacent to the gate insulating layer (GI1), wherein the shallow trench isolation structure (DF’) comprises a first sidewall (SWA; see Fig. 2 annotated by Examiner) and a second sidewall (SWB; see Fig. 2 annotated by Examiner), a top portion of the first sidewall (SWA) merges with a side region (GI’; see Fig. 2 annotated by Examiner) of the gate insulating layer (GI1), 
and
a source/drain region (LS1/LD1; ¶ [0048], “the LDD region LD1 internally includes the drain region DR1 in a plan view. Likewise, the LDS region LS1 internally includes the source region SR1 in a plan view.”; ¶ [0052]), formed in the substrate (SUB) at a side of the gate insulating layer (GI1) and surrounding the shallow trench isolation structure (DF’).

    PNG
    media_image1.png
    589
    740
    media_image1.png
    Greyscale

FIG. 2 of MITSUIKI
Mitsuiki however does not explicitly teach; and a bottom surface of the shallow trench isolation structure is gradually decreasing in depth from the second sidewall to the first sidewall.
Choi however in a similar field of endeavor teaches, (Figs. 3 – 3I; ¶¶ [0001] – [0021]; not all figures reproduced below), for example, a bottom surface (TB; see Fig. 2 annotated by Examiner) of the shallow trench isolation structure (305; ¶ [0010] 󠇆󠇆 307; ¶ [0016] 󠇆󠇆 311; ¶ [0012]) is gradually decreasing in depth (d2 > d1, “A stepped portion on the planarized oxide film 307 is generated by the device characteristics in the HV region and the LV region”; ¶ [0016]; see Fig. 2 annotated by Examiner) from the second sidewall (d2; see Fig. 2 annotated by Examiner) to the first sidewall (d1; see Fig. 2 annotated by Examiner).


    PNG
    media_image2.png
    854
    1035
    media_image2.png
    Greyscale

FIG. 2 of CHOI

    PNG
    media_image3.png
    705
    1024
    media_image3.png
    Greyscale

FIG. 3C of CHOI


Regarding claim 2, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Mitsuiki further teaches, further comprising:
a gate layer (GE1; ¶ [0048]), disposed on the gate insulating layer (GI1); and
a contact doped region (SR1/DR1, “… the drain region DR1 has a plurality of contacts CT1…. The source region SR1 also has a plurality of contacts CT1.”; ¶ [0051]), disposed in the substrate (SUB) at a top portion of the source/drain region (LS1/LD1).

Regarding claim 3, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Choi further teaches, according to claim 1, wherein the bottom surface (TB) of the shallow trench isolation structure (305,307, 311) is smoothly gradually
decreasing in depth (shown in Fig. 2).

Regarding claim 4, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Choi further teaches, wherein the bottom surface (TB) of the shallow trench isolation structure (305, 307, 311) comprises no sharp protruding structure (shown in Fig. 2).

Regarding claim 5, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Mitsuiki further teaches, wherein a top portion of the shallow trench isolation structure (DF’) further comprises a depressed structure (RD1, RS1; ¶ [0055]) bonded to the side region (GI’) of the gate insulating layer (GI1).

Regarding claim 7, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Choi further teaches, wherein the bottom surface (TB) of the shallow trench isolation structure (305, 307, 311) is an inclined surface (see Fig. 3C) gradually decreasing in depth (d2 <d1) from the second sidewall (SW2) to the first sidewall (SW1).

	Regarding claim 9, Mitsuiki teaches, (Figs. 1 – 25; ¶¶ [0001] – [0032], [0047] – [0095] and [0123]; not all figures reproduced below), for example, a method for fabricating (¶ [0067]) a high voltage (¶ [0005]) transistor (TR1; ¶ [0048]), comprising:
providing a substrate (SUB; ¶ [0048]), a middle region (M; see Fig. 5 annotated by Examiner) and a peripheral region (P; see Fig. 5 annotated by Examiner) adjacent to the middle region (M) being laid out on the substrate (SUB);
gate insulating layer (GI1; ¶ [0048]) on the middle region (M) on the substrate (SUB);
forming a shallow trench isolation structure (DF’, “the isolation region IR is configured of an insulating film DF (FIG. 2) filled in a recess REC (FIG. 2) of the substrate SUB. In other words, the isolation region IR is formed by STI.”; ¶ [0050]; see Fig. 2 annotated by Examiner) on the peripheral region (P) in the substrate (SUB) and adjacent to the gate insulating layer (GI1), wherein the shallow trench isolation structure DF’) comprises a first sidewall (SWA; see Fig. 2 annotated by Examiner) and a second sidewall (SWB; see Fig. 2 annotated by Examiner), a top portion of the first sidewall (SWA) merges with a side region (GI’; see Fig. 2 annotated by Examiner) of the gate insulating layer (GI1), and
forming a source/drain region (LS1/LD1; ¶ [0048], “the LDD region LD1 internally includes the drain region DR1 in a plan view. Likewise, the LDS region LS1 internally includes the source region SR1 in a plan view.”; ¶ [0052]) in the substrate (SUB) at a side of the gate insulating layer (GI1) and surrounding the shallow trench isolation structure (DF’).

    PNG
    media_image4.png
    967
    1068
    media_image4.png
    Greyscale
 
FIG. 5 of MITSUIKI

Choi however in a similar field of endeavor teaches, (Figs. 3 – 3I; ¶¶ [0001] – [0021]; not all figures reproduced below), for example, a bottom surface (TB; see Fig. 2 annotated by Examiner) of the shallow trench isolation structure (305; ¶ [0010] 󠇆󠇆 307; ¶ [0016] 󠇆󠇆 311; ¶ [0012]) is gradually decreasing in depth (d2 > d1, “A stepped portion on the planarized oxide film 307 is generated by the device characteristics in the HV region and the LV region”; ¶ [0016]; see Fig. 2 annotated by Examiner) from the second sidewall (d2; see Fig. 2 annotated by Examiner) to the first sidewall (d1; see Fig. 2 annotated by Examiner).
Choi’s bottom surface of the STI depths can be substituted for the bottom surface of the STI depth of Mitsuiki. This combination would arrive at the claimed limitation of a bottom surface of the shallow trench isolation structure is gradually decreasing in depth from the second sidewall to the first sidewall.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the STI bottom surface depth as disclosed by Mitsuiki by substituting the STI bottom surface depths as disclosed by Choi as one of ordinary skill would recognize that device reliability can be improved when deterioration caused by concentration of an electric field at corners of an STI can be minimized (¶¶ [0003], [0006]; Choi) as rounding of STI corners helps suppress electric-field concentration in the vicinity of the STI (¶¶ [0005] – [0006] - Mitsuiki); and a person 

Regarding claim 10, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Mitsuiki further teaches, further comprising:
forming a gate layer (GE1; ¶ [0048]), disposed on the gate insulating layer (GI1); and
forming a contact doped region (SR1/DR1, “… the drain region DR1 has a plurality of contacts CT1…. The source region SR1 also has a plurality of contacts CT1.”; ¶ [0051]), disposed in the substrate (SUB) at a top portion of the source/drain region (LS1/LD1).

Regarding claim 14, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Choi further teaches, wherein the bottom surface (TB) of the shallow trench isolation structure (305,307, 311) is smoothly gradually decreasing in depth (shown in Fig. 2).

Regarding claim 15, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Choi further teaches, wherein the bottom surface (TB) of the shallow trench isolation structure (305, 307, 311) comprises no sharp protruding structure (shown in Fig. 2).

Regarding claim 16, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Mitsuiki further teaches, wherein a top portion of the shallow trench isolation structure (DF’) further comprises a depressed structure (RD1, RS1; ¶ [0055]) bonded to the side region (GI’) of the gate insulating layer (GI1).

Regarding claim 19, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Choi further teaches, wherein the bottom surface (TB) of the shallow trench isolation structure (305, 307, 311) is an inclined surface (see Fig. 3C) gradually decreasing in depth (d2 <d1) from the second sidewall (SW2) to the first sidewall (SW1).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuiki et al. (US Pub. No. 2016/0056233 A1; hereinafter Mitsuiki) in view of Choi (US Pub. No. 2009/0065890 A1; hereinafter Choi) further in view of Huang et al. (US Pub. No. 2013/0043513 A1; hereinafter Huang).

Regarding claim 8, Mitsuiki in view of Choi teaches every limitation as applied in claim 1.  Mitsuiki further teaches, wherein the gate insulating layer (GI1) is a gate oxide layer (“The oxide film OX2 is to be the gate insulating film GI1.”; ¶ [0077]).
Mitsuiki in view of Choi however does not explicitly teach; the gate insulating layer with a thickness within a range and is configured to isolate the gate layer on the gate oxide layer under high voltage operation.
not all figures reproduced below), for example, the gate insulating layer (21; ¶ [0034]) with a thickness within a range (“… the thickness d1 of the high voltage gate dielectric layer 191 overlying the channel region 199 is about 950 angstroms, and the thickness d2 of the high voltage gate dielectric layer 191 at the edge of the channel region 199 is about 700 angstroms”; ¶ [0034] as evidenced by “FIG. 2 is a schematic cross-sectional view illustrating a symmetric metal-oxide-semiconductor field-effect transistor with the shallow trench isolation structure produced by the method of the present invention.”; ¶ [0034], further evidenced by “FIGS. 1A-1J are schematic cross-sectional views illustrating a process of fabricating a shallow trench isolation (STI) structure according to an embodiment of the present invention.”; ¶ [0022]) and is configured to isolate the gate layer (192 of Fig. 1J/ shown as 22 in Fig. 2; “the high voltage gate conductor layer 192”; ¶ [0034]) on the gate oxide layer (21) under high voltage operation (“… the metal-oxide-semiconductor field-effect transistor has enhanced insulation efficacy and is suitable to be operated in the high voltage condition. Moreover, since the thickness distribution of the high voltage gate dielectric layer 21 is more uniform, if only the single-side shoulder parts 2000 and 2010 of the shallow trench isolation structures 200 and 201 in the channel region 23 under the high voltage gate dielectric layer 21 and the high voltage gate conductor layer 192 are created, the above benefits are also achievable.”; ¶ [0034]).
Huang’s gate insulating layer thickness range can be substituted for the gate insulating layer thickness range of Mitsuiki. This combination would arrive at the claimed 

    PNG
    media_image5.png
    604
    923
    media_image5.png
    Greyscale

FIG. 1J of HUANG

    PNG
    media_image6.png
    565
    968
    media_image6.png
    Greyscale

FIG. 2 of HUANG

suitable to be operated in the high voltage condition based on a thickness of the gate insulating layer (¶ [0033]; Huang); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 20, Mitsuiki in view of Choi teaches every limitation as applied in claim 9.  Mitsuiki further teaches, wherein the gate insulating layer (GI1) is a gate oxide layer (“The oxide film OX2 is to be the gate insulating film GI1.”; ¶ [0077]).
Mitsuiki in view of Choi however does not explicitly teach; the gate insulating layer with a thickness within a range and is configured to isolate the gate layer on the gate oxide layer under high voltage operation.
Huang however in a similar field of endeavor teaches, (Figs. 1A – 3; ¶¶ [0001] – [0035]; not all figures reproduced below), for example, the gate insulating layer (21; ¶ [0034]) with a thickness within a range (“… the thickness d1 of the high voltage gate dielectric layer 191 overlying the channel region 199 is about 950 angstroms, and the thickness d2 of the high voltage gate dielectric layer 191 at the edge of the channel region 199 is about 700 angstroms”; ¶ [0034] as evidenced by “FIG. 2 is a schematic cross-sectional view illustrating a symmetric metal-oxide-semiconductor field-effect gate layer (192 of Fig. 1J/ shown as 22 in Fig. 2; “the high voltage gate conductor layer 192”; ¶ [0034]) on the gate oxide layer (21) under high voltage operation (“… the metal-oxide-semiconductor field-effect transistor has enhanced insulation efficacy and is suitable to be operated in the high voltage condition. Moreover, since the thickness distribution of the high voltage gate dielectric layer 21 is more uniform, if only the single-side shoulder parts 2000 and 2010 of the shallow trench isolation structures 200 and 201 in the channel region 23 under the high voltage gate dielectric layer 21 and the high voltage gate conductor layer 192 are created, the above benefits are also achievable.”; ¶ [0034]).
Huang’s gate insulating layer thickness range can be substituted for the gate insulating layer thickness range of Mitsuiki. This combination would arrive at the claimed limitation of the gate insulating layer with a thickness within a range and is configured to isolate the gate layer on the gate oxide layer under high voltage operation.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the thickness range of the gate insulating layer as disclosed by Mitsuiki in view of Choi by substituting the thickness range of the gate insulating layer as disclosed by Huang as one of ordinary skill would recognize that the high voltage device area can have an enhanced insulation efficacy making the device
.

Allowable Subject Matter
Claims 6, 11 – 13 and 17 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a structure of a high voltage transistor, 
wherein a depth of the source/drain region below the first sidewall of the shallow trench isolation structure is greater than a depth of the source/drain region below the second sidewall of the shallow trench isolation structure
as recited in claim 6; further,
a method of fabricating a high voltage transistor, comprising:
patterning the substrate to form a sunken structure in height in the peripheral region, an edge of the sunken structure comprising an interfacial 
a method for fabricating the high voltage transistor: 
wherein a method for forming the depressed structure of the shallow trench isolation structure comprises:
forming a mask layer to cover a side portion of the shallow trench isolation  structure, the mask layer and the side portion being opposite to the gate insulating layer; and
etching a portion, exposed from the mask layer, of the shallow trench isolation structure to reduce a height of the shallow trench isolation structure
as recited in claim 17; and further,
a method for fabricating the high voltage transistor: 
wherein a depth of the source/drain region below the first sidewall of the shallow trench isolation structure is greater than a depth of the source/drain region below the second sidewall of the shallow trench isolation structure
as recited in claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818